Case 5:18-cv-02643-MWF-KK Document 83 Filed 08/07/20 Page 1 of 1 Page ID #:1136



  1
  2
  3
  4                                              JS-6
  5
  6
  7                          UNITED STATES DISTRICT COURT
  8                CENTRAL DISTRICT OF CALIFORNIA
  9   TARA ANN BARTOLI, et al.,     ) Case No. 5:18-cv-02643-MWF-KK
                                    )
10                Plaintiffs,       )
11    vs.                             ORDER OF DISMISSAL
                                    )
12    RANCHO CALIFORNIA RV          )
13    RESORT OWNERS ASSOCIATION,    )
      et al.,                       )
14                                  )
                  Defendants.
15                                  )
16
17                                  ORDER OF DISMISSAL
18
            Pursuant to the stipulation of the parties under Federal Rule of Civil
19
      Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT THIS ACTION BE,
20
      AND HEREBY IS, DISMISSED WITH PREJUDICE as to all claims, causes of
21
      action, and parties, with each party bearing that party’s own attorney’s fees and
22
      costs. The Clerk is directed to close the file.
23
24
25    Dated: August 7, 2020                    ______________________________
                                               Michael W. Fitzgerald
26
                                               United States District Court Judge
27
28
                                                   1
                                           ORDER OF DISMISAL
                             APPROVAL OF MINOR’S COMPROMISE OF M.B. AND L.B.
